Citation Nr: 1825358	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, with very mild grade I spondylolisthesis, L4-L5 (low back disability).

2.  Entitlement to service connection for right hip osteoarthritis.

3.  Entitlement to service connection for residuals of cellulitis of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from July 1970 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  In November 2015, he withdrew his hearing request.  

The issues of service connection for right hip osteoarthritis and residuals of cellulitis of the right lower extremity are addressed in the Remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's low back disability is not due to any incident of his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's STRs show treatment for low back pain in October 1988.  The Veteran was treated for rhomboid strain and experienced pinching at the back of his neck.  The STRs noted that the Veteran's rhomboid strain resolved and he had full range of motion.

In October 2012, the Veteran received a VA examination.  The VA examiner considered the Veteran's contention that he injured his back in service while working on the flight line lifting tool boxes and air craft parts.  In considering the Veteran's lay statements and medical evidence of record, the VA examiner concluded that the Veteran's current low back condition was not due to his in-service back sprain.  The VA examiner noted that it is typical for individuals with chronic back pain to consider the first episode of back pain as the cause of their issues.  However, the initial episode is not necessarily related to a later chronic condition; while back sprain involves muscles and ligaments of the spinal region, spondylosis is a degenerative process involving discs and vertebral bodies and one is not the cause of or related to the other.  

The Veteran has provided lay evidence in support of his claim.  The Veteran stated that his job in service required bending and working underneath aircrafts.  The Veteran worked through the pain while in service and did not report his pain.  The Veteran noted that his job required crawling around and underneath airplanes, which may have caused his back issues. 

While the Board considers the Veteran's lay statements in coming to a determination, the Board finds the October 2012 VA opinion is more probative.  The VA examiner specifically noted that lay persons often incorrectly correlate their chronic back pain to an initial episode of back pain.  Here, the Board finds the Veteran's statements regarding persistent symptoms competent and credible. However, as a lay person he is not competent to provide an etiological opinion concerning his current back disability.  The determination of the etiology of his back disability falls outside the realm of common knowledge of the Veteran in this case, as he does not have the skills, experience, or training needed to make a determination that involves internal processes and physiological functioning.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not competent to state that his persistent symptoms are the result of his in-service injury.  His etiology opinion is not entitled to as much probative weight as the findings of the VA examiner, who provided sound reasoning as to why the Veteran's contention is incorrect.  

Therefore, the preponderance of probative evidence is against the Veteran's claim and service connection for the Veteran's low back disability is not warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for low back disability is denied.


REMAND

The Board concludes this case must be remanded to afford the Veteran an opportunity to have a VA examination for right hip osteoarthritis and residuals of cellulitis of the right lower extremity.  VA examinations are required when there is an indication that the disability may be associated with the Veteran's service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record contains multiple lay statements concerning the Veteran's work in service that involved crawling underneath airplanes, bending down, and lifting aircraft parts.  The Veteran stated that his in-service work as an aircraft mechanic has resulted in his current diagnosis of right hip osteoarthritis.  The record as it stands is not sufficient for the Board to make an informed decision.  Thus, a VA examination is necessary to determine if the Veteran's in-service job is related to his right hip osteoarthritis. 

Additionally, the Board finds another VA examination is need for the Veteran's right lower extremity.  The Veteran received a VA examination in October 2012, and the VA examiner found the Veteran did not have residuals of cellulitis.  However, the Veteran reported recurrent swelling and pain in his right foot.  Additionally, the evidence of record contains evidence that the Veteran has had right foot problems in connection with his service-connected diabetes, raising the theory of secondary service connection.  Thus, the Board finds a VA examination is necessary to determine if the Veteran has another right lower extremity that may be related to his service-connected diabetes. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for his right hip osteoarthritis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.
	
Although an independent review of the claims file is required, the Board draws the examiner's attention to the fact that the Veteran worked as an aircraft mechanic and his duties involved crawling underneath airplanes, bending down, and lifting aircraft parts

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip osteoarthritis began during active service, or is related to an incident of service, or manifested within one year of separation.   

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Schedule the Veteran for an examination with an appropriate clinician for his right lower extremity disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all applicable diagnoses of a right lower extremity disability that were present during the appeal period.  For each right lower extremity disability diagnosed, the examiner should opine:

a.  Whether it is at least as likely as not that the Veteran's disability began during active duty service or is related to an incident of active service. 

b.  Whether it is at least as likely as not that the Veteran's disability was proximately due to or the result of his service-connected diabetes.

c.  Whether it is at least as likely as not that disability was aggravated beyond its natural progression by his service-connected diabetes.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


